LAW OFFICES OF ERIC P. LITTMAN, P.A. 7 OFFICES AT PINECREST SUITE 210 MIAMI, FL 33156 TELEPHONE :(305) 663-3333 FACSIMILE :(305) 668-0003 EMAIL :Elittman@aol.com SENT VIA EMAIL: collinska@sec.gov Ms. Kathleen Collins United States Security and Exchange Commission treet, N.E. Washington, DC 20549 Re:Pay Mobile, Inc. Form 8-K filed June 12, 2012 File No. 001-16851 Dear Kathy: Please be advised that we are in receipt of your August 23,2012 letter with respect to Pay Mobile, Inc. and specifically its Form 8-K for the period filed June 12, 2012. In response to your letter please be advised as follows: 1. We have amended the 8-K and put the disclosure in Item 2.01 and included the requested financial statements. 2. In the amended 8-K, We have expanded the disclose as to why the Company decided to rescind the previous acquisition of Pay Mobile Delaware. I trust that this is responsive to your comments. Very truly yours, /s/Eric P. Littman Eric P. Littman EPL/sl
